STONE, J.
In refusing to entertain the motion to strike the indictment from the file and quash it, the City Court ruled in precise accordance with what was said by this court in Sparrenberger's case, 53 Ala. 481. We there said, “When it appears witnesses were examined by the grand jury, or the jury had before them legal documentary evidence, no inquiry into the sufficiency of the evidence is indulged.” In this case, a competent witness was sworn and examined before the grand jury. The precise point urged in argument is, that the grand jury found the bill on insufficient testimony, in this: that while there was proof that a burglary had been committed as charged, no legal evidence was given before that body, showing that the accused was the guilty offender. To allow' such inquiry and testimony, would be not only to disregard what was said in Sparrenberger’s case, copied above, but would greatly retard and embarrass the administration of the law. The City Court rightfully refused to enter upon the inquiry of the sufficiency of the evidence before the grand jury!
2. In Steele v. The State, 61 Ala. 213, we laid down rules which are decisive of the question raised on the character of the punishment. The City Court followed the rule of construction we there laid down.
3. The question asked of the witness Hampton was collateral, and irrelevant to the issue, and could not be made a predicate for impeaching him. — 2 Brick. Dig. 649, § 125. Further than this, if it had been relevant, counsel had no right to limit the witness’ answer to a categorical yes or no. The rule requiring that the witness shall be interrogated as to such previous statements, as a preliminary to any offer to prove his prior contradictory statements, as a means of impeaching him, is without aim or meaning, unless it secures to the witness the right and opportunity of explaining what he did say. The law secures to him that right. — 2 Brick. Dig. 548, § 117. So, if it were offered as evidence of the witness’ unfriendly or hostile feelings towards the accused, it was equally his right to be heard in explanation of what he did say.
The judgment is affirmed.